Name: Council Decision (CFSP) 2017/1195 of 4 July 2017 amending Decision 2014/129/CFSP promoting the European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: cooperation policy;  defence;  international security
 Date Published: 2017-07-05

 5.7.2017 EN Official Journal of the European Union L 172/14 COUNCIL DECISION (CFSP) 2017/1195 of 4 July 2017 amending Decision 2014/129/CFSP promoting the European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 March 2014, the Council adopted Decision 2014/129/CFSP (1). (2) Decision 2014/129/CFSP provides for a 36-month implementation period for projects covering the specific activities referred to in Article 1(3) from the date of conclusion of the financing agreement referred to in Article 3(3) thereof. (3) On 3 April 2017, the Council adopted Decision (CFSP) 2017/632 (2) extending the implementation period of Decision 2014/129/CFSP until 2 July 2017. (4) On 19 June 2017, the implementing entity (the EU Non-Proliferation Consortium) requested the authorisation of the Union for a further extension of the implementation period of Decision 2014/129/CFSP until 31 December 2017 to allow for the organisation of one major annual conference on non-proliferation and disarmament in 2017, as well as for the continued maintenance and updating of the internet platform of the EU Non-Proliferation Consortium beyond 2 July 2017. (5) Decision 2014/129/CFSP should therefore be amended to enable the full implementation of the activities contained therein, and its duration extended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/129/CFSP is amended as follows: (1) Article 1(3)(c) is replaced by the following: (c) providing means for the holding of four major annual conferences with third countries and civil society on non-proliferation and disarmament to promote internationally the EU WMD Non-proliferation Strategy and the EU SALW Strategy, and the role, in this field, of Union institutions and think tanks in the Union, with a view to raising the visibility of Union policies in this area and submitting reports and/or recommendations to the representatives of the HR;; (2) Article 3(1) is replaced by the following: 1. The financial reference amount for the implementation of the projects covering the activities referred to in Article 1(3) shall be EUR 4 034 254,15.; (3) Article 5(2) is replaced by the following: 2. It shall apply from 3 July 2017. It shall expire on 31 December 2017.; (4) in the Annex, Section 4 is replaced by the following: 4. Duration This Decision shall expire on 31 December 2017.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 July 2017. For the Council The President M. MAASIKAS (1) Council Decision 2014/129/CFSP of 10 March 2014 promoting the European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 71, 12.3.2014, p. 3). (2) Council Decision (CFSP) 2017/632 of 3 April 2017 amending Decision 2014/129/CFSP promoting the European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 90, 4.4.2017, p. 10).